Title: Thomas Jefferson to Charles Yancey, 22 October 1810
From: Jefferson, Thomas
To: Yancey, Charles


          
            Sir
            Monticello Oct. 22. 10.
          
            I have duly recieved your favor of the 19th and thank you for the information you were so good as to give mr Yundt, on the subject of clover seed, which I shall be glad to recieve.  I read to mr Randolph the part of your letter respecting him. Accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        